The purpose of chapter 225 of the Revised Statutes was, to establish an uniform mode of recovering fines, penalties, and forfeitures, which before were to be recovered in modes almost as various as the penalties and forfeitures themselves. The 4th section of the chapter vests exclusive jurisdiction, in proceedings for this purpose, in justices of the peace or in the court of common pleas, according to the amount or value of the fine, penalty, or forfeiture sought to be recovered; and with this construction in relation to this class of criminal, orquasi criminal cases, may well stand with ch. 164, § 20, of the Revised Statutes, which defines the civil jurisdiction of this court.
The plea to the jurisdiction must be sustained, and the suit dismissed.